Appeal from a judgment of Genesee County Court (Noonan, J.), entered July 19, 2001, convicting defendant upon his plea of guilty of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05), arising from his participation with three codefendants in the prolonged beating of the victim. Having considered all the facts and circumstances of this case, we conclude that County Court did not abuse its discretion in denying defendant’s request for youthful offender status (see People v Smith, 286 AD2d 878, lv denied 98 NY2d 641; see generally CPL 720.20 [1] [a]; People v Cruickshank, 105 AD2d 325, 333-334, affd sub nom. People v Dawn Maria C., 67 NY2d 625). We decline to exercise our interest of justice jurisdiction to adjudicate defendant a youthful offender (cf. People v Shrubsall, 167 AD2d 929, 930-931). The sentence is neither unduly harsh nor severe. Present — Green, J.P., Hayes, Hurlbutt, Burns and Gorski, JJ.